Case 3:17-cr-00037-DJH Document 195 Filed 09/04/19 Page 1 of 3 PageID #: 1141

                                                                                 rn= ~ L* i
                                                                                     [fl   ,t.
                                                                                               ~ ~ ~.  ~   Fl
                                                                              VANESSA L. AR~,1STf~Of\!G, C::;·- :,


                             UNITED STATES DISTRICT COURT                             SEP O4 ?nm
                             WESTERN DISTRICT OF KENTUCKY                      U.S. DISTR:C• COURT
                                 NO.: 3:17-CR-00037-DJH                       WEST'N DIST. ; ._a,ffUC!(Y


UNITED STATES OF AMERICA                                                    PLAINTIFF


VS




                        REQUEST FOR LEAVE TO FILE UNTIMELY
                          POST-TRIAL and NEW TRIAL MOTION


CHEROSCO BREWER                                                             DEFENDANT


                                            ***********

        Now comes the Defendant, Cherosco Brewer, Pro Se, under the umbrella of the

Constitution,, and hereby moves this Court, Pursuant to Federal Rules of Criminal Procedure

Rule 45 (b)(1 )(B) for a request for leave to file an Untimely Post-Trial and New Trial Motion.

The Defendant provides the following in support:

     1) Brewer is in request to file an untimely Motion under Rules 29 (c)(l), 33 (a)(b)(2) and
        52(b) of the Federal Rules of Criminal Procedure:

     2) In order to be successful in the granting, Brewer must show excusable neglect.

     3) Brewer asserts his failure to act is supported by the following:

            a. Brewer's counsel failed to file timely motions, including,

            b. Motions with merit during pre-trial and post-trial, and

            c. Was the reason for the denial of motions;

            d. Counsel failed to thoroughly investigate the case and,

            e. The substantial rights of the defendant have been jeopardized by errors and
               omissions during trial;
Case 3:17-cr-00037-DJH Document 195 Filed 09/04/19 Page 2 of 3 PageID #: 1142




         f.   Counsel failed to act in Brewer's interest as in litigating the probable case
              effectively despite his explicit request to do so;

         g. Counsel ill-advised Brewer he was granted leave to file any new trial or post trial
            motions when he wasn't, and,

         h. Predicted the outcome of the Motions to be negative, and,

         1.   Advised the untimely motions without merit, serves as documents that preserves
              Brewer's right to appeal on all the issues presented in the trial court before, after,
              and during trial;

         J.   Counsel showed his neglect of the case by his advisement to Brewer "He had
              other clients that had lengthy prison sentences He had to tend to";

         k. Brewer cannot file motions nor talk to the Judge, and,

         1. Anything Brewer wanted to do had to go through counsel, which counsel refused;

         m. The actions of counsel was beyond Brewer's control;

         n. Brewer filed Pro-Se Motions during the sentence phase to show legal error has
            occurred that would require reversal, then,

         o. The Judge, asked counsel ifhe would sign on the motions filed by Brewer, but
            counsel declined;

  4) As the Supreme Court noted in Fautenberry v Mitchell, 515 F 3d. 614,640 (6 th Circuit
     2008) "We concluded that it would be unreasonable to expect counsel to raise an
     ineffective assistance claim against himself'

  5) United States vs Bass, 460 F.3d 830, 838 (6 th Circuit 2006) ("acknowledging that
     defendant may seek a new trial on the grounds that his counsel allegedly rendered
     ineffective assistance");

  6) As cited in US v Munoz Case No.: 09-5357, (Under fundamental tenets of agency law, a
     principal is not charged with an agents actions or knowledge when the agent is acting
     adversely to the principle's interest. [Thus], when an attorney's actions extend beyond
     everyday mistakes into the realm of serious misconduct, in some circumstances such
     malfeasance may be far enough outside the range of behavior that reasonably could be
     expected by a client. [that it would be inappropriate to· impute [such] attorney misconduct
     to [the] client.

  7) Lastly, Brewer filed in good faith to avoid a miscarriage of justice, and,
 Case 3:17-cr-00037-DJH Document 195 Filed 09/04/19 Page 3 of 3 PageID #: 1143




   8) The Government would not be prejudice by the granting ofthis Motion;

   WHEREFORE, for the following reasons. The Defendant, Cherosco Brewer, asks this
                                                                     '                  '

Court to grant his request for Leave to file untimely Post-Trial and New Trial Motions. ·




                                                    RESPECTFULLY SUBMITTED,



                                                    CHEROSCO L. BREWER, PRO SE
                                                    (Inmate #221575)
                                                    Grayson Coµnty Detention Center
                                                    320 Shaw Station Road
                                                    Leitchfield, Kentucky 47254
